STATE OF MICHIGAN

                          COURT OF APPEALS



                                                                  UNPUBLISHED
In re CAMERON, Minors.                                            February 2, 2016

                                                                  No. 326830
                                                                  Otsego Circuit Court
                                                                  Family Division
                                                                  LC No. 14-000026-NA



In re R. R. CAMERON, Minor.                                       No. 326832
                                                                  Otsego Circuit Court
                                                                  Family Division
                                                                  LC No. 14-000102-NA


Before: SHAPIRO, P.J., and O’CONNELL and BORRELLO, JJ.

PER CURIAM.

        In these consolidated appeals, in Docket No. 326830, respondent-mother appeals by right
a March 26, 2015, circuit court order terminating her parental rights to the minor children, JC,
LC, and RDC. In Docket No. 326832, respondent-mother appeals by right a March 26, 2015,
circuit court order terminating her parental rights to the minor child RRC. The court found that
termination was warranted as to all the children under MCL 712A.19b(3)(b)(ii) (failure to
prevent injury or abuse), MCL 712A.19b(3)(g) (failure to provide proper care and custody), and
MCL 712A.19b(3)(j) (reasonable likelihood of harm). This Court consolidated the appeals on
April 20, 2015.1 For the reasons set forth in this opinion, we affirm both orders.

                                     I. BACKGROUND

        At the initial preliminary hearing on March 13, 2014, Child Protective Services (CPS)
worker Sonya Fiel testified that she had been working with respondent and the respondent-father
of the children after police contacted her to inform her that JC and LC were wandering around
their neighborhood unattended. Fiel testified that the children were not dressed for below-zero


1
  In re Cameron Minors, unpublished order of the Court of Appeals entered April 20, 2015
(Docket No. 326830).


                                              -1-
weather. The trial court determined that removing the children from the home was appropriate
and respondent waived a probable cause hearing. The court ultimately found sufficient evidence
to assume jurisdiction of JC, LC and RDC.

       The record shows that Gaylord City Police Officer Travis Chellis found JC and LC on
March 12, 2014. Chellis testified that JC and LC had snowsuits on but were missing hats and
gloves. Chellis stated that the children could not provide the names of their parents; he
determined who the parents were by interviewing people nearby. Chellis indicated that he went
to respondent’s residence after interviewing the children, and stated that when he entered
respondent’s apartment around 10 a.m., it looked like the children had been up tending to
themselves for some time. Fiel testified that respondent informed her that the kids would
awaken in the night and break eggs, get into nail polish, and on one occasion, stabbed an air
mattress and possibly got into children’s Tylenol. Fiel stated that respondent informed her that
she locked the children into their rooms at night.

       Fiel and Amy Croff, a child services specialist, were present when the children were
removed from respondent’s home. Fiel testified that the home was in disarray, with matches on
the floor. Croff and Fiel testified that JC was happy to be leaving and got upset when she
thought for a brief moment that she was not going to leave. LC was also pretty calm.

       After being removed from the home, JC, LC and RDC were placed in a foster home
through Holy Cross Children Services (HCCS). The record indicates that LC had to be separated
from the other siblings because “there were sexual acting-out behaviors and also aggressive
behaviors towards the siblings.”

       Petitioner, the Department of Health and Human Services (DHHS), ultimately petitioned
the court to terminate respondent’s parental rights to JC, LC, and RDC based on allegations of
sexual abuse (at the time, RRC had not yet been born). At a June 20, 2014, hearing, a “Ms.
Becker” from HHCS testified that parenting time was suspended due to “possible allegations of
sexual abuse” and that the “two oldest children are hypersexualized.” Becker testified that the
children’s first foster placement reported sexualized activities between JC and LC. In addition,
Dr. Jason Beatty, D.O., called Becker and informed her that JC tested positive for chlamydia.
Becker explained that at one point JC went under a table when asked about seeing her mother.
Despite the troubling behaviors, Becker testified that LC was progressing in foster care and JC
was also doing well.

        Fiel testified at the July 22, 2014 review hearing that Croff conducted an investigation on
March 17, 2014 into possible sexual exploitation. Croff testified at the termination hearing that
JC disclosed that either her “parent” or “parents” took photographs of her private parts and put
the pictures on her computer. Croff could not recall whether JC disclosed that her “parents” or
“parent” took the photographs. Croff testified that respondent denied that photographs were
taken; instead, respondent suggested that JC was not always truthful.

       Following JC’s disclosure, Officer Chellis seized computers, hard drives, and thumb
drives from respondent’s home, but he did not discover any evidence of illegal activity apart
from drug use. Croff acknowledged that there was no direct evidence that respondent knew that


                                                -2-
the children were being sexually abused and that no compromising photographs were ever found.
Croff stated that her involvement regarding her investigation ended around April 22, 2014.

         At a July 22, 2014 review hearing, Fiel testified regarding a second investigation. Fiel
testified that JC was asked how her visit with her father went, and JC responded by saying that
“it went good because my daddy didn’t poke me in my vagina.” Fiel testified that JC
participated in a forensic interview and during that interview JC explained that “her dad put his
pueter in her vagina.” Fiel acknowledged that at one point during the forensic interview, JC was
asked who poked her to which she responded, “everybody does it.” Fiel also testified that JC
stated that when her father had touched her in this way, he was on top of her and covered her
mouth so she could not yell or scream. Fiel testified that JC underwent a medical examination
that revealed her hymen was no longer intact and tests revealed that JC had chlamydia. Fiel
stated that respondent at one point expressed concerns about the children hearing their father
masturbating. Fiel also testified that both JC and LC were acting out sexualized behavior when
they were placed in foster care. Fiel testified at the termination hearing that respondent did not
show any emotion when she found out that JC had chlamydia. Fiel also testified that neither
parent had an explanation as to how JC contracted chlamydia.

       Apart from the ongoing investigation and services provided with respect to JC, LC and
RDC, on or about October 30, 2014, DHHS filed a petition regarding RCC, who was due to be
born on November 1, 2014. Respondent waived a probable cause hearing, and the court
authorized the petition regarding RCC. The circuit court ultimately assumed jurisdiction over
RCC and consolidated the infant’s case with the ongoing case.

        The termination hearing occurred over the course of two days on February 26, 2015 and
February 27, 2015. During the proceedings, respondent-father voluntarily terminated his
parental rights to all four children. The following is an overview of the evidence introduced at
the termination hearing:

        Chellis, Croff, Dr. Beatty, and Fiel testified about the events that led to JC’s, LC’s, and
RDC’s initial removal, as well as the specific sexual abuse allegations and medical evidence
showing that sexual abuse occurred. LC’s then-foster parent, Rivard, testified that LC had a
dramatic change of behavior and that over time he was no longer kicking and screaming and that
he was becoming appropriately affectionate. However, Rivard testified that LC reverted to
sexualized behaviors around the time he visited his parents. Rivard testified that LC told her that
his mother “sucks on me” and that “then the monsters come.” According to Rivard, LC stated
that he is afraid of going home and that he expressed a particular fear of respondent-father.

        Clinical psychologist Kerri Schroder testified that she performed a psychological
evaluation of respondent on June 27, 2014. Schroder testified that respondent recounted that
respondent-father viewed incest pornography. Respondent told Schroder that she would distance
herself from respondent-father if he had abused her children. However, Schroder also testified
that respondent questioned whether JC contracted chlamydia during her time in foster care.
Schroder described respondent as being in a state of denial and not wanting to admit that JC had
been molested and that her attitude was a “wait and see” approach.



                                                -3-
         DHHS worker Cheryl McCurdy, who facilitated HCCS’s work with JC, LC and RDC,
testified that respondent was in denial about the abuse. McCurdy stated that respondent did not
believe that respondent-father abused JC and that respondent put respondent-father before her
children. McCurdy described respondent and respondent-father as codependent. McCurdy
acknowledged that respondent was participating in services such as CHS, drug screens, and
parenting classes and that respondent was appropriate when having parenting time with RCC.
However, McCurdy stated that, in her opinion, termination was appropriate due to respondent’s
failure to protect the children. McCurdy specifically noted that it is difficult for respondent and
respondent-father to be separated from each other and that she envisioned respondent-father still
being around the children if they were returned to respondent. Becker testified that she
absolutely believed that there was a reasonable likelihood of harm to the children if they were
returned to respondent. Becker also explained that JC and LC did not want parenting time with
respondent and both children wanted assurances that they would not be left with their parents.

        Respondent testified that she would be able to protect her children. Respondent
ultimately testified that respondent-father had moved out of her home, but she explained that if
the children were returned to her, she would want respondent-father to have contact with them.
Respondent testified that she did not believe that respondent-father sexually assaulted JC, but
then clarified that she did not want to believe that her daughter was sexually assaulted even
though that is what the evidence showed. Respondent testified that she was hoping for some sort
of proof that respondent-father had not abused JC. When discussing her statement about
respondent-father viewing incest pornography, respondent stated that she imagines that the
“actors are not actually related” and that incest pornography was not respondent-father’s
preference. Respondent admitted that she did see JC acting sexually at one point and that she
responded by telling JC that she needed to do that in private. Respondent testified that it is
possible that JC contracted chlamydia from someone else and stated that JC mentioned to her
that her stepbrother may have sexually assaulted her. Respondent questioned whether CPS
investigated an individual whom JC encountered after being placed in foster care.

        The circuit court issued a written opinion and order on March 26, 2015, finding statutory
grounds for termination under MCL 712A.19b(3)(b)(ii) (failure to prevent injury or abuse), MCL
712A.19b(3)(g) (failure to provide proper care and custody), and MCL 712A.19b(3)(j)
(reasonable likelihood of harm). The trial court also found that termination was in the best
interests of all four children. These appeals ensued.

                                         II. ANALYSIS

       We review an order terminating parental rights for clear error. In re JK, 468 Mich 202,
209; 661 NW2d 216 (2003). A decision is clearly erroneous if “the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.” Id. at 209-
210.

        Respondent argues that the trial court clearly erred in finding grounds for termination. In
order to terminate a respondent’s parental rights, the circuit court must find that at least one of
the statutory grounds for termination under MCL 712A.19b(3) has been established by clear and
convincing evidence. In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010).


                                                -4-
        In this case, the court found grounds for termination, in part, under MCL
712A.19(3)(b)(ii), which provides that termination is appropriate if the child or a sibling has
suffered physical injury or sexual abuse and “[t]he parent who had the opportunity to prevent the
physical injury or physical or sexual abuse failed to do so and the court finds that there is a
reasonable likelihood that the child will suffer injury or abuse in the foreseeable future if placed
in the parent’s home.” We have held that “termination of parental rights under [MCL
712A.19b(3)(b)(ii)] . . . is permissible even in the absence of definitive evidence regarding the
identity of the perpetrator when the evidence does show that the respondent or respondents must
have either caused or failed to prevent the child’s injuries.” In re Ellis, 294 Mich App 30, 35-36;
817 NW2d 111 (2011).

       In this case, there was substantial evidence that both JC and LC were sexually abused
while in respondent’s custody, that respondent had an opportunity, yet failed to prevent the
abuse, and that there was a reasonable likelihood that all four children would suffer injury, abuse,
or harm if returned to respondent’s custody. In re Ellis, 294 Mich App at 35-36.

        There was clear and convincing evidence that JC and LC were sexually abused while in
respondent’s care. Id. The evidence showed that both children engaged in highly-sexualized
behavior immediately after being removed from respondent’s home. The children’s behavior
toward each other supported the inference that they were sexually exploited and abused by
respondent-father, who, according to respondent, viewed incest pornography. In addition, to
their highly sexualized behavior, JC disclosed to caseworkers that her “parent” or “parents” took
photographs of her “private parts” and put the photographs on a computer. Although law
enforcement did not discover any photographs, JC and LC’s behavior, coupled with evidence
that respondent-father viewed incest pornography, medical evidence, and other disclosures made
by the children, supported that JC and LC were sexually abused while in respondent’s care.
Specifically, during a forensic interview, JC disclosed that respondent-father, “put his pueter in
her vagina” and stated that her parenting time visit went good because respondent-father “didn’t
poke me in my vagina.” JC stated that, in addition to respondent-father, “everybody” penetrated
her vagina. JC disclosed that, when respondent-father sexually assaulted her, he placed his hand
over her mouth so that she could not scream. Medical evidence supported that JC was sexually
abused. In addition, LC disclosed to his foster parent that respondent “sucks on me” and “then
the monsters come.” On this record, there was clear and convincing evidence that both JC and
LC were sexually abused while in the care and custody of respondent. In re Ellis, 294 Mich App
at 35-36.

        Moreover, there was clear and convincing evidence that respondent had the opportunity,
yet failed to protect JC and LC from the sexual abuse. Id. Medical evidence corroborated JC’s
allegations of sexual abuse and, despite this evidence, respondent attempted to deflect blame
away from respondent-father. Specifically, after suggesting that JC lied about sexual abuse,
when respondent learned that JC, then age five, had contracted chlamydia, she showed no
emotion and suggested that JC was abused after she was placed in foster care. Indeed,
throughout the entirety of the proceedings respondent did not attempt to protect her children, but
rather attempted to protect respondent-father by deflecting blame away from him, rationalizing
his use of incest pornography and suggesting that CPS failed to investigate other potential
perpetrators despite substantial evidence that respondent-father perpetrated the abuse.
Furthermore, evidence that neither JC nor LC wanted parenting time with respondent absent

                                                -5-
assurances they would not be left with her supported that respondent failed to protect the
children while they were in her care. Additionally, LC disclosed to his foster parent that
respondent “sucks on me” before “the monsters came.” Finally, respondent testified that she was
aware that JC exhibits sexualized behavior, yet respondent displayed her complete lack of
awareness or lack of concern when she instructed JC, then age five, that she needed to engage in
such behavior “in private.” On this record, there was clear and convincing evidence that
respondent failed to protect JC and LC while they were in her care and custody. In re Ellis, 294
Mich App at 35-36.

         Finally, there was clear and convincing evidence that there was a reasonable likelihood
that all four children would suffer injury or abuse or harm in the foreseeable future if placed in
respondent’s home. MCL 712A.19b(3(b)(ii), (j); In re Ellis, 294 Mich App at 35-36. As
discussed above, the record shows that respondent displayed a lack of concern about the
evidence of sexual abuse. Respondent refused to believe that respondent-father sexually abused
two of the children despite the substantial evidence to the contrary, and she testified that if the
children were returned to her care, she wanted respondent-father to have contact with them.
Respondent’s testimony showed that she would stop at no cost to defend respondent-father even
at the expense of the safety of her children. She attempted to minimize his behavior, suggesting
others may have abused JC, attempted to cast blame onto CPS for the agency’s alleged failure to
investigate other potential perpetrators, and attempted to rationalize respondent-father’s use of
incest pornography. Respondent displayed her complete lack of awareness or concern that
potential sexual abuse was occurring in the home when she acknowledged observing JC engage
in sexualized behavior and then instructing JC, a child, to engage in the behavior “in private.”
Additionally, McCurdy testified that respondent and respondent-father were “codependent” and
that termination was appropriate. Becker also testified that she had no doubt that the children
would be harmed if returned to respondent. In short, there was clear and convincing evidence of
a reasonable likelihood that all four children would be harmed if returned to respondent. Id.

        In short, the circuit court did not clearly err in finding clear and convincing evidence to
support termination under MCL 712A.19b(3)(b)(ii) and (j). Because we conclude that there was
clear and convincing evidence to support at least one statutory ground for termination, we need
not consider the additional ground upon which the trial court based its decision. In re HRC, 286
Mich App 444, 461; 781 NW2d 105 (2009).

        Respondent also argues that the circuit court erred in concluding that termination was in
the children’s best interests.

        In addition to finding a statutory ground for termination exists, a trial court must also find
by a preponderance of the evidence that termination is in a child’s best interests. In re Moss, 301
Mich App 76, 90; 836 NW2d 182 (2013). We review the trial court’s decision regarding best
interests for clear error. In re HRC, 286 Mich App at 459.

        The evidence in this case shows that since the time of removal, JC and LC expressed
excitement about leaving respondent and showed little to no bond with her or a desire to visit or
return to her. JC and LC were afraid to return to respondent’s home and before parenting time
they needed assurances that they would not be left with their parents. As discussed above,
respondent displayed an unwillingness to protect her children from respondent-father, and stated

                                                 -6-
that she wanted him to have contact with the children despite the evidence of sexual abuse.
Moreover, the children were making progress in foster care. Given all of the evidence discussed
above, the trial court did not clearly err in finding by a preponderance of the evidence that
termination was in in the best interests of all four children. Id.

       Affirmed.



                                                          /s/ Douglas B. Shapiro
                                                          /s/ Peter D. O’Connell
                                                          /s/ Stephen L. Borrello




                                              -7-